DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 01/22/2020, 05/14/2020, 12/17/2020, 03/25/2021, 03/26/2021 and 01/14/2022. An initialed copy is attached to this Office Action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 recites that wherein the molded base “is cut from a one-piece molded base prepared in a molded base panelization process…” Based on the original 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 3, 5 – 6, 9 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states the limitation of "wherein the at least one electronic component is disposed on the two wing sides of the circuit board substrate." The independent claim 1, from which this claim depends, states that "the circuit board comprises at least one electronic component" and fails to claim an event or limitation in which more than one electronic component is required. Claim 2 appears to require that an electronic at least one the two wing sides of the circuit board substrate”.

Claim 3 states the limitation of "wherein the at least one electronic component is disposed on the two wing sides and the flexible board connection side of the circuit board substrate." The independent claim 1, from which this claim depends, states that "the circuit board comprises at least one electronic component" and fails to claim an event or limitation in which more than one electronic component is required. Claim 3 appears to require that an electronic component is on each of the two wings and the connection side, which requires at least three electronic components, without any antecedent basis to do so in the independent claim. For purposes of art rejection, Examiner will interpret the limitation as “wherein the at least one electronic component is disposed on at least one the two wing sides and the flexible board connection side of the circuit board substrate”.
 Claims 5 – 6 and 9 rejected as being dependent on claim 2.

Claim 5 includes the limitation “wherein the width of the blank side of the circuit board substrate is smaller than the width of the flexible board connection side opposite to the blank side”. This limitation does not appear to be supported in the specification or the drawings. The drawings show that the flexible board connection side is smaller in 

Claims 6 and 9 rejected as being dependent on claim 5.

Claims 9 recites that wherein the molded base “is cut from a one-piece molded base prepared in a molded base panelization process…” Based on the original disclosure, the claims, as currently written, attempt to recite both an assembly apparatus and a method of manufacture of said assembly apparatus and therefore constitute improper hybrid claims. The claims are directed to non-statutory subject matter because the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention. As currently written, one skilled in the art would not be put on fair notice regarding the metes and bound of the claims. In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention

Claim 22 includes the limitation “wherein a half of the optical lens is attached to the filter element lens holder and the other half of the optical lens is attached to the molded base, so that the optical lens is held on the top side of the molded base and corresponds to the light window formed by the molded base”. This limitation does not appear to be supported in the specification or the drawings. The drawings at best show that the optical lens is supported partially by both the molded base and the filter holder. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 6, 10 – 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0150133) in view of Yu (US 2014/0036218).
Regarding claim 1, Suzuki et al. disclose, in at least figures 3 – 6, a camera module, suitable for assembly in an electronic device, comprising: a circuit board (15/36); a photosensitive element (21), which is conductively connected to the circuit board (¶29); a molded base (24), wherein the molded base is integrally molded on the circuit board and the photosensitive element (¶32), and the molded base forms a light window, so as to provide a light passage for the photosensitive chip through the light  the molded resin body 24 has an opening 41 through which the pixel region 35 is exposed); and an optical lens (51), wherein the optical lens is supported on the top side of the molded base and corresponds to the light window formed by the molded base (fig. 4; ¶64: lens unit 25 has the lens 51 facing the imaging device 21 and the frame 52 supporting the lens 51 and covering at least a portion of the molded resin body 24), wherein the circuit board comprises a circuit board substrate (11) and at least one electronic component (23, 22), wherein the at least one electronic component is electrically connected to the circuit board substrate (fig. 3; ¶30-31: the controller 22 and the multiple electronic components 23 are disposed on the first surface 11a of the first region 15 of the flexible substrate 11; controller 22 is electrically connected to the imaging device 21 via the wiring pattern and the bonding wire 33 of the flexible substrate 11, and controls the imaging device 21. The electronic component 23 is a passive element, for example, and is a capacitor or resistance), wherein the circuit board substrate has a blank side (11a) (fig. 4), and when the camera module is assembled in the electronic device, the blank side of the circuit board substrate is adjacent to the edge of the electronic device (fig. 1: camera module 4 when assembled is adjacent on side 15 to edge of device 1), and wherein the blank side of the circuit board substrate is free of the at least one electronic component (fig. 2: blank sides 15 or 52 are free from electronic components). Suzuki fails to explicitly disclose a fixed-focus camera module. 
	In the same field of endeavor, Yu teaches  a fixed focus lens assembly with a base integrally molded on the circuit board with an imaging element (fig. 2; ¶15). In light of the teaching of Yu, it would have been obvious to one of ordinary skill in the art, 

Regarding claim 2, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 1. Suzuki also teaches wherein the circuit board substrate further has a flexible board connection side (16) and two wing sides (top and bottom sides of fig. 3), wherein the flexible board connection side is opposite to the blank side (left side of fig. 3), and the two wing sides each extend between the flexible board connection side and the blank side (fig. 3), and wherein the at least one electronic component (23) is disposed on the two wing sides of the circuit board substrate (fig. 3).

Regarding claim 3, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 1. Suzuki also teaches wherein the circuit board substrate further has a flexible board connection side (16) and two wing sides (top and bottom sides of fig. 3), wherein the flexible board connection side is opposite to the blank side (left side of fig. 3), and the two wing sides each extend between the flexible board connection side and the blank side (fig. 3), and wherein the at least one electronic component (23/22) is disposed on the two wing sides and the flexible board connection side of the circuit board substrate (fig. 3).

Regarding claim 4, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 1. Suzuki also teaches wherein the circuit board substrate further 16) and two wing sides (top and bottom sides of fig. 3), wherein the flexible board connection side is opposite to the blank side (left side of fig. 3), and the two wing sides each extend between the flexible board connection side and the blank side (fig. 3), and wherein the at least one electronic component (23/22) is disposed on one of the two wing sides and the flexible board connection side of the circuit board substrate (fig. 3).

Regarding claim 5, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 2. Yu also teaches wherein the width of the blank side of the circuit board substrate is smaller than the width of the flexible board connection side opposite to the blank side (fig. 3).

Regarding claim 6, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 5. Suzuki also teaches wherein the molded base is integrally molded on the circuit board and the photosensitive element, and covers at least a part of the circuit board, at least a part of the photosensitive element and the at least one electronic component (fig. 4; ¶32, 36: the molded resin body 24 covers the logic circuit 36 of the imaging device 21. That is, the molded resin body 24 is in contact with the logic circuit 36 on the second surface 21b of the imaging device 21).

Regarding claim 10, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 1. Suzuki also teaches wherein the optical lens comprises a lens barrel unit (52) and a group of optical lens sheets (¶41), and the optical lens sheets are lens unit 25 includes a lens 51 (lens portion) and a frame 52. For example, the lens 51 includes multiple lens elements), wherein the width of the lens barrel unit is greater than the width of the light window of the molded base (fig.4, 5), and wherein the lens barrel unit is disposed across the light window and is supported on the top side of the molded base (figs. 4, 5).

Regarding claim 11, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 10. Suzuki also teaches wherein the width of the lens barrel unit is smaller than the width of the molded base, so as to define an extension space by the optical lens and the molded base, and wherein when the fixed-focus camera module is assembled in the electronic device, the extension space is used to receive a display screen of the electronic device (fig. 1).

Regarding claim 12, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 11. Suzuki also teaches wherein the lens barrel unit has a stepped portion, and the stepped portion extends inwardly toward an optical axis direction set by the optical lens, so as to increase the extension space by means of the stepped portion (fig. 2, 6d).

Regarding claim 13, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 11. Suzuki also teaches wherein the edge of the lens barrel unit located on the blank side of the circuit board substrate is aligned with the edge of the blank side of the circuit board substrate (fig. 4, 6).

Regarding claim 14, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 1. Yu also teaches wherein the optical lens sheet located on the topmost side of the lens barrel unit is a glass lens sheet (¶15: optical lens group 18 may include one or more non-zoom lenses made of glass).

Claim 24 is rejected for the same reasons as claim 1, supra. Suzuki also teaches the added limitation of an electronic device body (1) (fig. 1).

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0150133) in view of Yu (US 2014/0036218) in view of Barlow (US 2014/0041214).
Regarding claim 9, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 6. The combination fails to explicitly disclose wherein the molded base integrally molded on the circuit board and the photosensitive element is cut from a one-piece molded base prepared in a molded base panelization process, and the blank side adjacent to the edge of the electronic device corresponds to a cutting side in the one-piece molded base .
	In the same field of endeavor, Barlow teaches forming multiple surface mount technology (SMT) sensor packages in a panel for separation into individual SMT sensor packages wherein a sensor panel 200 including multiple individual sensors after bonding the cover plate 210 to the base plate 220 before separation into individual sensors (fig. 2; ¶37-40). In light of the teaching of Barlow, it would have been obvious to .

Claim 15 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0150133) in view of WO 2017020751 (hereinafter Zhang; US 2021/0329149 being used as translation).
Regarding claim 15, Suzuki et al. in view of Yu disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the fixed-focus camera module further comprises a filter element, and the filter element is held in the light passage of the photosensitive element.
	In the same field of endeavor, Zhang teaches filter elements 40 disposed on the step 1221 formed by the carrying portion 122 to be supported by the carrying portion 122 (fig. 3; ¶74). In light of the teaching of Zhang, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Zhang’s teaching in Suzuki’s system because an artisan of ordinarily skill would recognize that this would result in an image with a specific filter characteristic which will be satisfactory to the user.

Regarding claim 16, Suzuki et al. in view of Yu in view of Zhang disclose all of the aforementioned limitations of claim 15. Zhang also teaches  wherein the top side of the molded base has a groove, and the filter element is assembled in the groove so that the filter element is held in the light passage of the photosensitive element (fig. 3; ¶74).

Regarding claim 17, Suzuki et al. in view of Yu in view of Zhang disclose all of the aforementioned limitations of claim 15. Zhang also teaches wherein the fixed-focus camera module further comprises a filter element lens holder, and the filter element lens holder is assembled on the molded base, and is used for mounting the filter element so that the filter element is held in the light passage of the photosensitive element (fig. 3; ¶74).

Regarding claim 18, Suzuki et al. in view of Yu in view of Zhang disclose all of the aforementioned limitations of claim 15. Zhang also teaches wherein the top side of the molded base has a groove, the fixed-focus camera module further comprises a filter element lens holder, and the filter element lens holder is mounted in the groove of the molded base for mounting the filter element thereon (fig. 3; ¶74).

Regarding claim 19, Suzuki et al. in view of Yu in view of Zhang disclose all of the aforementioned limitations of claim 17. Zhang also teaches wherein the optical lens is attached to the filter element lens holder to be held on the top side of the molded base and correspond to the light window formed by the molded base (fig. 3; ¶74).

Regarding claim 20, Suzuki et al. in view of Yu in view of Zhang disclose all of the aforementioned limitations of claim 18. Zhang also teaches wherein the depth of the groove is consistent with the height of the filter element lens holder, so that the top 

Regarding claim 21, Suzuki et al. in view of Yu in view of Zhang disclose all of the aforementioned limitations of claim 20. Zhang also teaches wherein the optical lens is simultaneously attached to the filter element lens holder and the molded base, so that the optical lens is held on the top side of the molded base and corresponds to the light window formed by the molded base (fig. 4).

Regarding claim 22, Suzuki et al. in view of Yu in view of Zhang disclose all of the aforementioned limitations of claim 21. Zhang also teaches wherein a half of the optical lens is attached to the filter element lens holder and the other half of the optical lens is attached to the molded base, so that the optical lens is held on the top side of the molded base and corresponds to the light window formed by the molded base (fig. 4).

Regarding claim 23, Suzuki et al. in view of Yu in view of Zhang disclose all of the aforementioned limitations of claim 15. Zhang also teaches further comprising a limit protrusion, wherein the limit protrusion (123/124) is circumferentially and convexly extended upwardly from the filter element lens holder for limiting the optical lens within the limit protrusion (fig. 4).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698